UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04894 Franklin Managed Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. Franklin Rising Dividends Fund ABBOTT LABORATORIES Meeting Date:APR 24, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Products Containing GE Ingredients Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against Against ABBVIE INC. Meeting Date:MAY 08, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:ABBV Security ID:00287Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roxanne S. Austin Management For For 1.2 Elect Director Richard A. Gonzalez Management For For 1.3 Elect Director Glenn F. Tilton Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ABM INDUSTRIES INCORPORATED Meeting Date:MAR 04, 2015 Record Date:JAN 14, 2015 Meeting Type:ANNUAL Ticker:ABM Security ID:000957100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Linda Chavez Management For For 1.2 Elect Director J. Philip Ferguson Management For For 1.3 Elect Director Scott Salmirs Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For ACCENTURE PLC Meeting Date:FEB 04, 2015 Record Date:DEC 09, 2014 Meeting Type:ANNUAL Ticker:ACN Security ID:G1151C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jaime Ardila Management For For 1b Elect Director Dina Dublon Management For For 1c Elect Director Charles H. Giancarlo Management For For 1d Elect Director William L. Kimsey Management For For 1e Elect Director Marjorie Magner Management For For 1f Elect Director Blythe J. McGarvie Management For For 1g Elect Director Pierre Nanterme Management For For 1h Elect Director Gilles C. Pelisson Management For For 1i Elect Director Paula A. Price Management For For 1j Elect Director Wulf von Schimmelmann Management For For 1k Elect Director Frank K. Tang Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 5 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 6 Authorize the Holding of the 2016 AGM at a Location Outside Ireland Management For For 7 Authorize Open-Market Purchases of Class A Ordinary Shares Management For For 8 Determine the Price Range at which Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock Management For For AFLAC INCORPORATED Meeting Date:MAY 04, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director Paul S. Amos, II Management For For 1c Elect Director W. Paul Bowers Management For For 1d Elect Director Kriss Cloninger, III Management For For 1e Elect Director Elizabeth J. Hudson Management For For 1f Elect Director Douglas W. Johnson Management For For 1g Elect Director Robert B. Johnson Management For For 1h Elect Director Thomas J. Kenny Management For For 1i Elect Director Charles B. Knapp Management For For 1j Elect Director Joseph L. Moskowitz Management For For 1k Elect Director Barbara K. Rimer Management For For 1l Elect Director Melvin T. Stith Management For For 1m Elect Director Takuro Yoshida Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 22, 2015 Record Date:NOV 28, 2014 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan K. Carter Management For For 1b Elect Director Seifollah (Seifi) Ghasemi Management For For 1c Elect Director David H. Y. Ho Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALBEMARLE CORPORATION Meeting Date:NOV 14, 2014 Record Date:SEP 30, 2014 Meeting Type:SPECIAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ALBEMARLE CORPORATION Meeting Date:MAY 05, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Hernandez Management For For 1.2 Elect Director Luther C. Kissam, IV Management For For 1.3 Elect Director Douglas L. Maine Management For For 1.4 Elect Director J. Kent Masters Management For For 1.5 Elect Director Jim W. Nokes Management For For 1.6 Elect Director James J. O'Brien Management For For 1.7 Elect Director Barry W. Perry Management For For 1.8 Elect Director John Sherman, Jr. Management For For 1.9 Elect Director Gerald A. Steiner Management For For 1.10 Elect Director Harriett Tee Taggart Management For For 1.11 Elect Director Alejandro Wolff Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:MAY 07, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Mollie Hale Carter Management For For 1.3 Elect Director Terrell K. Crews Management For For 1.4 Elect Director Pierre Dufour Management For For 1.5 Elect Director Donald E. Felsinger Management For For 1.6 Elect Director Juan R. Luciano Management For For 1.7 Elect Director Antonio Maciel Neto Management For For 1.8 Elect Director Patrick J. Moore Management For For 1.9 Elect Director Thomas F. O'Neill Management For For 1.10 Elect Director Francisco Sanchez Management For For 1.11 Elect Director Daniel Shih Management For For 1.12 Elect Director Kelvin R. Westbrook Management For For 1.13 Elect Director Patricia A. Woertz Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For ARTHUR J. GALLAGHER & CO. Meeting Date:JUN 01, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director William L. Bax Management For For 1c Elect Director D. John Coldman Management For For 1d Elect Director Frank E. English, Jr. Management For For 1e Elect Director J. Patrick Gallagher, Jr. Management For For 1f Elect Director Elbert O. Hand Management For For 1g Elect Director David S. Johnson Management For For 1h Elect Director Kay W. McCurdy Management For For 1i Elect Director Norman L. Rosenthal Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BECTON, DICKINSON AND COMPANY Meeting Date:JAN 27, 2015 Record Date:DEC 09, 2014 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Henry P. Becton, Jr. Management For For 1.3 Elect Director Catherine M. Burzik Management For For 1.4 Elect Director Edward F. DeGraan Management For For 1.5 Elect Director Vincent A. Forlenza Management For For 1.6 Elect Director Claire M. Fraser Management For For 1.7 Elect Director Christopher Jones Management For For 1.8 Elect Director Marshall O. Larsen Management For For 1.9 Elect Director Gary A. Mecklenburg Management For For 1.10 Elect Director James F. Orr Management For For 1.11 Elect Director Willard J. Overlock, Jr. Management For For 1.12 Elect Director Claire Pomeroy Management For For 1.13 Elect Director Rebecca W. Rimel Management For For 1.14 Elect Director Bertram L. Scott Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Animal Testing and Plans for Improving Welfare Shareholder Against Against BEMIS COMPANY, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:BMS Security ID:081437105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William F. Austen Management For For 1.2 Elect Director Ronald J. Floto Management For For 1.3 Elect Director Timothy M. Manganello Management For For 1.4 Elect Director William L. Mansfield Management For For 1.5 Elect Director Arun Nayar Management For For 1.6 Elect Director Edward N. Perry Management For For 1.7 Elect Director Philip G. Weaver Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For BUNGE LIMITED Meeting Date:MAY 20, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Andrew Ferrier as Director Management For For 1.2 Elect Kathleen Hyle as Director Management For For 1.3 Elect John E. McGlade as Director Management For For 2 Ratify Deloitte & Touche LLP s Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Adopt Goals to Reduce Deforestation in Supply Chain Shareholder Against For CARLISLE COMPANIES INCORPORATED Meeting Date:MAY 06, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James D. Frias Management For For 1.2 Elect Director Lawrence A. Sala Management For For 1.3 Elect Director Magalen C. Webert Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Increase Authorized Common Stock Management For For 5 Amend Omnibus Stock Plan Management For For CHEVRON CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. Management For For 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director Carl Ware Management For For 1l Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Charitable Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Prohibit Political Spending Shareholder Against Against 7 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 9 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 10 Proxy Access Shareholder Against For 11 Require Independent Board Chairman Shareholder Against Against 12 Require Director Nominee with Environmental Experience Shareholder Against Against 13 Amend Bylaws Call Special Meetings Shareholder Against Against CINTAS CORPORATION Meeting Date:OCT 21, 2014 Record Date:AUG 25, 2014 Meeting Type:ANNUAL Ticker:CTAS Security ID:172908105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gerald S. Adolph Management For For 1b Elect Director John F. Barrett Management For For 1c Elect Director Melanie W. Barstad Management For For 1d Elect Director Richard T. Farmer Management For For 1e Elect Director Scott D. Farmer Management For For 1f Elect Director James J. Johnson Management For For 1g Elect Director Robert J. Kohlhepp Management For For 1h Elect Director Joseph Scaminace Management For For 1i Elect Director Ronald W. Tysoe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For COLGATE-PALMOLIVE COMPANY Meeting Date:MAY 08, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:CL Security ID:194162103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John P. Bilbrey Management For For 1b Elect Director John T. Cahill Management For For 1c Elect Director Ian Cook Management For For 1d Elect Director Helene D. Gayle Management For For 1e Elect Director Ellen M. Hancock Management For For 1f Elect Director Richard J. Kogan Management For For 1g Elect Director Delano E. Lewis Management For For 1h Elect Director Michael B. Polk Management For For 1i Elect Director J. Pedro Reinhard Management For For 1j Elect Director Stephen I. Sadove Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CVS HEALTH CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Richard J. Swift Management For For 1j Elect Director William C. Weldon Management For For 1k Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against DENTSPLY INTERNATIONAL INC. Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:XRAY Security ID:249030107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael C. Alfano Management For For 1.2 Elect Director Eric K. Brandt Management For For 1.3 Elect Director Willie A. Deese Management For For 1.4 Elect Director William F. Hecht Management For For 1.5 Elect Director Francis J. Lunger Management For For 1.6 Elect Director Bret W. Wise Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For DONALDSON COMPANY, INC. Meeting Date:NOV 21, 2014 Record Date:SEP 24, 2014 Meeting Type:ANNUAL Ticker:DCI Security ID:257651109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tod E.Carpenter Management For For 1.2 Elect Director Jeffrey Noddle Management For For 1.3 Elect Director Ajita G. Rajendra Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DOVER CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:DOV Security ID:260003108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert W. Cremin Management For For 1b Elect Director Jean-Pierre M. Ergas Management For For 1c Elect Director Peter T. Francis Management For For 1d Elect Director Kristiane C. Graham Management For For 1e Elect Director Michael F. Johnston Management For For 1f Elect Director Robert A. Livingston Management For For 1g Elect Director Richard K. Lochridge Management For For 1h Elect Director Bernard G. Rethore Management For For 1i Elect Director Michael B. Stubbs Management For For 1j Elect Director Stephen M. Todd Management For For 1k Elect Director Stephen K. Wagner Management For For 1l Elect Director Mary A. Winston Management For For 2 Ratify PricewaterhouseCoopers LLC as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against Against ECOLAB INC. Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas M. Baker, Jr. Management For For 1.2 Elect Director Barbara J. Beck Management For For 1.3 Elect Director Leslie S. Biller Management For For 1.4 Elect Director Carl M. Casale Management For For 1.5 Elect Director Stephen I. Chazen Management For For 1.6 Elect Director Jeffrey M. Ettinger Management For For 1.7 Elect Director Jerry A. Grundhofer Management For For 1.8 Elect Director Arthur J. Higgins Management For For 1.9 Elect Director Joel W. Johnson Management For For 1.10 Elect Director Michael Larson Management For For 1.11 Elect Director Jerry W. Levin Management For For 1.12 Elect Director Robert L. Lumpkins Management For For 1.13 Elect Director Tracy B. McKibben Management For For 1.14 Elect Director Victoria J. Reich Management For For 1.15 Elect Director Suzanne M. Vautrinot Management For For 1.16 Elect Director John J. Zillmer Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against EOG RESOURCES, INC. Meeting Date:APR 30, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:EOG Security ID:26875P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Janet F. Clark Management For For 1.1b Elect Director Charles R. Crisp Management For For 1.1c Elect Director James C. Day Management For For 1.1d Elect Director H. Leighton Steward Management For For 1.1e Elect Director Donald F. Textor Management For For 1.1f Elect Director William R. Thomas Management For For 1.1g Elect Director Frank G. Wisner Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For 5 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against EXXON MOBIL CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Ursula M. Burns Management For For 1.4 Elect Director Larry R. Faulkner Management For For 1.5 Elect Director Jay S. Fishman Management For For 1.6 Elect Director Henrietta H. Fore Management For For 1.7 Elect Director Kenneth C. Frazier Management For For 1.8 Elect Director Douglas R. Oberhelman Management For For 1.9 Elect Director Samuel J. Palmisano Management For For 1.10 Elect Director Steven S. Reinemund Management For For 1.11 Elect Director Rex W. Tillerson Management For For 1.12 Elect Director William C. Weldon Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Adopt Proxy Access Right Shareholder Against For 6 Require Director Nominee with Environmental Experience Shareholder Against Against 7 Increase the Number of Females on the Board Shareholder Against Against 8 Disclose Percentage of Females at Each Percentile of Compensation Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 11 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against GENERAL DYNAMICS CORPORATION Meeting Date:MAY 06, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:GD Security ID:369550108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary T. Barra Management For For 1.2 Elect Director Nicholas D. Chabraja Management For For 1.3 Elect Director James S. Crown Management For For 1.4 Elect Director Rudy F. deLeon Management For For 1.5 Elect Director William P. Fricks Management For For 1.6 Elect Director John M. Keane Management For For 1.7 Elect Director Lester L. Lyles Management For For 1.8 Elect Director James N. Mattis Management For For 1.9 Elect Director Phebe N. Novakovic Management For For 1.10 Elect Director William A. Osborn Management For For 1.11 Elect Director Laura J. Schumacher Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against HILLENBRAND, INC. Meeting Date:FEB 25, 2015 Record Date:DEC 19, 2014 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward B. Cloues, II Management For For 1.2 Elect Director Helen W. Cornell Management For For 1.3 Elect Director Eduardo R. Menasce Management For For 1.4 Elect Director Stuart A. Taylor, II Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HONEYWELL INTERNATIONAL INC. Meeting Date:APR 27, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:HON Security ID:438516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director William S. Ayer Management For For 1B Elect Director Gordon M. Bethune Management For For 1C Elect Director Kevin Burke Management For For 1D Elect Director Jaime Chico Pardo Management For For 1E Elect Director David M. Cote Management For For 1F Elect Director D. Scott Davis Management For For 1G Elect Director Linnet F. Deily Management For For 1H Elect Director Judd Gregg Management For For 1I Elect Director Clive Hollick Management For For 1J Elect Director Grace D. Lieblein Management For For 1K Elect Director George Paz Management For For 1L Elect Director Bradley T. Sheares Management For For 1M Elect Director Robin L. Washington Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against JOHN WILEY & SONS, INC. Meeting Date:SEP 18, 2014 Record Date:JUL 22, 2014 Meeting Type:ANNUAL Ticker:JW.A Security ID:968223206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mari J. Baker Management For For 1.2 Elect Director George Bell Management For For 1.3 Elect Director Raymond W. McDaniel, Jr. Management For For 1.4 Elect Director Kalpana Raina Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Non-Employee Director Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Approve Omnibus Stock Plan Management For For JOHNSON & JOHNSON Meeting Date:APR 23, 2015 Record Date:FEB 24, 2015 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary Sue Coleman Management For For 1b Elect Director D. Scott Davis Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director William D. Perez Management For For 1i Elect Director Charles Prince Management For For 1j Elect Director A. Eugene Washington Management For For 1k Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Policy Regarding Overextended Directors Shareholder Against Against 5 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against Against JOHNSON CONTROLS, INC. Meeting Date:JAN 28, 2015 Record Date:NOV 20, 2014 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Natalie A. Black Management For For 1.2 Elect Director Raymond L. Conner Management For For 1.3 Elect Director Richard Goodman Management For For 1.4 Elect Director William H. Lacy Management For For 1.5 Elect Director Alex A. Molinaroli Management For For 1.6 Elect Director Mark P. Vergnano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KNOWLES CORPORATION Meeting Date:MAY 05, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:KN Security ID:49926D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Cremin Management For For 1.2 Elect Director Didier Hirsch Management For For 1.3 Elect Director Ronald Jankov Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For LEGGETT & PLATT, INCORPORATED Meeting Date:MAY 05, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:LEG Security ID:524660107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert E. Brunner Management For For 1b Elect Director Robert G. Culp, III Management For For 1c Elect Director R. Ted Enloe, III Management For For 1d Elect Director Manuel A. Fernandez Management For For 1e Elect Director Richard T. Fisher Management For For 1f Elect Director Matthew C. Flanigan Management For For 1g Elect Director Karl G. Glassman Management For For 1h Elect Director David S. Haffner Management For For 1i Elect Director Joseph W. McClanathan Management For For 1j Elect Director Judy C. Odom Management For For 1k Elect Director Phoebe A. Wood Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MATTHEWS INTERNATIONAL CORPORATION Meeting Date:FEB 19, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:MATW Security ID:577128101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Schawk Management For For 1.2 Elect Director Joseph C. Bartolacci Management For For 1.3 Elect Director Katherine E. Dietze Management For For 1.4 Elect Director Morgan K. O'Brien Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MCDONALD'S CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:MCD Security ID:580135101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director Stephen J. Easterbrook Management For For 1c Elect Director Robert A. Eckert Management For For 1d Elect Director Margaret (Margo) H. Georgiadis Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jeanne P. Jackson Management For For 1g Elect Director Richard H. Lenny Management For For 1h Elect Director Walter E. Massey Management For For 1i Elect Director Andrew J. McKenna Management For For 1j Elect Director Sheila A. Penrose Management For For 1k Elect Director John W. Rogers, Jr. Management For For 1l Elect Director Roger W. Stone Management For For 1m Elect Director Miles D. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Proxy Access Shareholder Against For 7 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 8 Educate Public About GMO Benefits Shareholder Against Against 9 Report on Practices to Mitigate Palm Oil Sourcing Impacts Shareholder Against Against MEDTRONIC, INC. Meeting Date:AUG 21, 2014 Record Date:JUN 23, 2014 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Anderson Management For For 1.2 Elect Director Scott C. Donnelly Management For For 1.3 Elect Director Omar Ishrak Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director Michael O. Leavitt Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For Withhold 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Preetha Reddy Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For 6 Reduce Supermajority Vote Requirement for Establishing Range For Board Size Management For For 7 Reduce Supermajority Vote Requirement for Removal of Directors Management For For 8 Reduce Supermajority Vote Requirement for Amendment of Articles Management For For MEDTRONIC, INC. Meeting Date:JAN 06, 2015 Record Date:NOV 18, 2014 Meeting Type:SPECIAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Reduction of Share Premium Account Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Adjourn Meeting Management For For MICROSOFT CORPORATION Meeting Date:DEC 03, 2014 Record Date:SEP 30, 2014 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates lll Management For For 1.2 Elect Director Maria M. Klawe Management For For 1.3 Elect Director Teri L. List-Stoll Management For For 1.4 Elect Director G. Mason Morfit Management For For 1.5 Elect Director Satya Nadella Management For For 1.6 Elect Director Charles H. Noski Management For For 1.7 Elect Director Helmut Panke Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Proxy Access Shareholder Against Against NIKE, INC. Meeting Date:SEP 18, 2014 Record Date:JUL 18, 2014 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NUCOR CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Ferriola Management For For 1.2 Elect Director Harvey B. Gantt Management For For 1.3 Elect Director Gregory J. Hayes Management For For 1.4 Elect Director Victoria F. Haynes Management For For 1.5 Elect Director Bernard L. Kasriel Management For For 1.6 Elect Director Christopher J. Kearney Management For For 1.7 Elect Director Raymond J. Milchovich Management For For 1.8 Elect Director John H. Walker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Report on Political Contributions Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 01, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director William R. Klesse Management For For 1.9 Elect Director Avedick B. Poladian Management For For 1.10 Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Claw-back of Payments under Restatements Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against For 7 Report on Methane and Flaring Emissions Management and Reduction Targets Shareholder Against Against 8 Review and Assess Membership of Lobbying Organizations Shareholder Against Against OLD REPUBLIC INTERNATIONAL CORPORATION Meeting Date:MAY 22, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:ORI Security ID:680223104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harrington Bischof Management For For 1.2 Elect Director Spencer LeRoy, III Management For For 1.3 Elect Director Charles F. Titterton Management For For 1.4 Elect Director Steven R. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For PENTAIR PLC Meeting Date:MAY 05, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:PNR Security ID:G7S00T104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glynis A. Bryan Management For For 1b Elect Director Jerry W. Burris Management For For 1c Elect Director Carol Anthony (John) Davidson Management For For 1d Elect Director Jacques Esculier Management For For 1e Elect Director T. Michael Glenn Management For For 1f Elect Director David H. Y. Ho Management For For 1g Elect Director Randall J. Hogan Management For For 1h Elect Director David A. Jones Management For For 1i Elect Director Ronald L. Merriman Management For For 1j Elect Director William T. Monahan Management For For 1k Elect Director Billie Ida Williamson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Authorize General Meetings Outside the Republic of Ireland Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For PEPSICO, INC. Meeting Date:MAY 06, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Rona A. Fairhead Management For For 1.6 Elect Director Richard W. Fisher Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director William R. Johnson Management For For 1.9 Elect Director Indra K. Nooyi Management For For 1.10 Elect Director David C. Page Management For For 1.11 Elect Director Robert C. Pohlad Management For For 1.12 Elect Director Lloyd G. Trotter Management For For 1.13 Elect Director Daniel Vasella Management For For 1.14 Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Establish a Board Committee on Sustainability Shareholder Against Against 5 Pro-Rata Vesting of Equity Awards Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against PERRIGO COMPANY PLC Meeting Date:NOV 04, 2014 Record Date:SEP 05, 2014 Meeting Type:ANNUAL Ticker:PRGO Security ID:G97822103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie Brlas Management For For 1.2 Elect Director Gary M. Cohen Management For For 1.3 Elect Director Jacqualyn A. Fouse Management For For 1.4 Elect Director David T. Gibbons Management For Against 1.5 Elect Director Ran Gottfried Management For For 1.6 Elect Director Ellen R. Hoffing Management For For 1.7 Elect Director Michael J. Jandernoa Management For Against 1.8 Elect Director Gary K. Kunkle, Jr. Management For For 1.9 Elect Director Herman Morris, Jr. Management For For 1.10 Elect Director Donal O'Connor Management For For 1.11 Elect Director Joseph C. Papa Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase Program Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For 6 Approve Creation of Distributable Reserves Management For For PFIZER INC. Meeting Date:APR 23, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Frances D. Fergusson Management For For 1.4 Elect Director Helen H. Hobbs Management For For 1.5 Elect Director James M. Kilts Management For For 1.6 Elect Director Shantanu Narayen Management For For 1.7 Elect Director Suzanne Nora Johnson Management For For 1.8 Elect Director Ian C. Read Management For For 1.9 Elect Director Stephen W. Sanger Management For For 1.10 Elect Director James C. Smith Management For For 1.11 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Review and Assess Membership of Lobbying Organizations Shareholder Against Against PRAXAIR, INC. Meeting Date:APR 28, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Nance K. Dicciani Management For For 1.4 Elect Director Edward G. Galante Management For For 1.5 Elect Director Ira D. Hall Management For For 1.6 Elect Director Raymond W. LeBoeuf Management For For 1.7 Elect Director Larry D. McVay Management For For 1.8 Elect Director Denise L. Ramos Management For For 1.9 Elect Director Wayne T. Smith Management For For 1.10 Elect Director Robert L. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Require Independent Board Chairman Shareholder Against Against 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For QUALCOMM INCORPORATED Meeting Date:MAR 09, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Harish Manwani Management For For 1i Elect Director Steven M. Mollenkopf Management For For 1j Elect Director Duane A. Nelles Management For For 1k Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1l Elect Director Francisco Ros Management For For 1m Elect Director Jonathan J. Rubinstein Management For For 1n Elect Director Brent Scowcroft Management For For 1o Elect Director Marc I. Stern Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RLI CORP. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:RLI Security ID:749607107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kaj Ahlmann Management For For 1.2 Elect Director Barbara R. Allen Management For For 1.3 Elect Director Michael E. Angelina Management For For 1.4 Elect Director John T. Baily Management For For 1.5 Elect Director Jordan W. Graham Management For For 1.6 Elect Director Gerald I. Lenrow Management For For 1.7 Elect Director Charles M. Linke Management For For 1.8 Elect Director F. Lynn McPheeters Management For For 1.9 Elect Director Jonathan E. Michael Management For For 1.10 Elect Director James J. Scanlan Management For For 1.11 Elect Director Michael J. Stone Management For For 1.12 Elect Director Robert O. Viets Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROPER TECHNOLOGIES, INC. Meeting Date:MAY 29, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy Woods Brinkley Management For For 1.2 Elect Director Robert D. Johnson Management For For 1.3 Elect Director Robert E. Knowling, Jr. Management For For 1.4 Elect Director Wilbur J. Prezzano Management For For 1.5 Elect Director Laura G. Thatcher Management For For 1.6 Elect Director Richard F. Wallman Management For For 1.7 Elect Director Christopher Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Proxy Access Shareholder Against For ROSS STORES, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:ROST Security ID:778296103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Balmuth Management For For 1b Elect Director K. Gunnar Bjorklund Management For For 1c Elect Director Michael J. Bush Management For For 1d Elect Director Norman A. Ferber Management For For 1e Elect Director Sharon D. Garrett Management For For 1f Elect Director Stephen D. Milligan Management For For 1g Elect Director George P. Orban Management For For 1h Elect Director Michael O'Sullivan Management For For 1i Elect Director Lawrence S. Peiros Management For For 1j Elect Director Gregory L. Quesnel Management For For 1k Elect Director Barbara Rentler Management For For 2 Increase Authorized Common Stock Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For SCHLUMBERGER LIMITED Meeting Date:APR 08, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Peter L.S. Currie as Director Management For For 1b Elect K. Vaman Kamath as Director Management For For 1c Elect V. Maureen Kempston Darkes as Director Management For For 1d Elect Paal Kibsgaard as Director Management For For 1e Elect Nikolay Kudryavtsev as Director Management For For 1f Elect Michael E. Marks as Director Management For For 1g Elect Indra K. Nooyi as Director Management For For 1h Elect Lubna S. Olayan as Director Management For For 1i Elect Leo Rafael Reif as Director Management For For 1j Elect Tore I. Sandvold as Director Management For For 1k Elect Henri Seydoux as Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For STATE STREET CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:STT Security ID:857477103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jose E. Almeida Management For For 1b Elect Director Kennett F. Burnes Management For For 1c Elect Director Patrick de Saint-Aignan Management For For 1d Elect Director Amelia C. Fawcett Management For For 1e Elect Director William C. Freda Management For For 1f Elect Director Linda A. Hill Management For For 1g Elect Director Joseph L. Hooley Management For For 1h Elect Director Robert S. Kaplan Management For For 1i Elect Director Richard P. Sergel Management For For 1j Elect Director Ronald L. Skates Management For For 1k Elect Director Gregory L. Summe Management For For 1l Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For STRYKER CORPORATION Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Howard E. Cox, Jr. Management For For 1.1b Elect Director Srikant M. Datar Management For For 1.1c Elect Director Roch Doliveux Management For For 1.1d Elect Director Louise L. Francesconi Management For For 1.1e Elect Director Allan C. Golston Management For For 1.1f Elect Director Kevin A. Lobo Management For For 1.1g Elect Director William U. Parfet Management For For 1.1h Elect Director Andrew K. Silvernail Management For For 1.1i Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TARGET CORPORATION Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Brian C. Cornell Management For For 1d Elect Director Calvin Darden Management For For 1e Elect Director Henrique De Castro Management For For 1f Elect Director Mary E. Minnick Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director Derica W. Rice Management For For 1i Elect Director Kenneth L. Salazar Management For For 1j Elect Director John G. Stumpf Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Cease Discrimination in Hiring, Vendor Contracts, or Customer Relations Shareholder Against Against TELEFLEX INCORPORATED Meeting Date:MAY 01, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:TFX Security ID:879369106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Candace H. Duncan Management For For 1.1b Elect Director Stephen K. Klasko Management For For 1.1c Elect Director Stuart A. Randle Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 16, 2015 Record Date:FEB 17, 2015 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, Jr. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Daniel A. Carp Management For For 1d Elect Director Carrie S. Cox Management For For 1e Elect Director Ronald Kirk Management For For 1f Elect Director Pamela H. Patsley Management For For 1g Elect Director Robert E. Sanchez Management For For 1h Elect Director Wayne R. Sanders Management For For 1i Elect Director Ruth J. Simmons Management For For 1j Elect Director Richard K. Templeton Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For THE CHUBB CORPORATION Meeting Date:APR 28, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:CB Security ID:171232101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Zoe Baird Budinger Management For For 1b Elect Director Sheila P. Burke Management For For 1c Elect Director James I. Cash, Jr. Management For For 1d Elect Director John D. Finnegan Management For For 1e Elect Director Timothy P. Flynn Management For For 1f Elect Director Karen M. Hoguet Management For For 1g Elect Director Lawrence W. Kellner Management For For 1h Elect Director Martin G. McGuinn Management For For 1i Elect Director Lawrence M. Small Management For For 1j Elect Director Jess Soderberg Management For For 1k Elect Director Daniel E. Somers Management For For 1l Elect Director William C. Weldon Management For For 1m Elect Director James M. Zimmerman Management For For 1n Elect Director Alfred W. Zollar Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Sustainability, Including Quantitative Goals Shareholder Against Against THE GAP, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:GPS Security ID:364760108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Domenico De Sole Management For For 1b Elect Director Robert J. Fisher Management For Against 1c Elect Director William S. Fisher Management For For 1d Elect Director Isabella D. Goren Management For For 1e Elect Director Bob L. Martin Management For For 1f Elect Director Jorge P. Montoya Management For For 1g Elect Director Arthur Peck Management For For 1h Elect Director Mayo A. Shattuck, III Management For For 1i Elect Director Katherine Tsang Management For For 1j Elect Director Padmasree Warrior Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 14, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Angela F. Braly Management For For 1b Elect Director Kenneth I. Chenault Management For For 1c Elect Director Scott D. Cook Management For For 1d Elect Director Susan Desmond-Hellmann Management For For 1e Elect Director A.G. Lafley Management For For 1f Elect Director Terry J. Lundgren Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Margaret C. Whitman Management For For 1i Elect Director Mary Agnes Wilderotter Management For For 1j Elect Director Patricia A. Woertz Management For For 1k Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against 6 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against TIFFANY & CO. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:TIF Security ID:886547108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael J. Kowalski Management For For 1b Elect Director Rose Marie Bravo Management For For 1c Elect Director Gary E. Costley Management For For 1d Elect Director Frederic Cumenal Management For For 1e Elect Director Lawrence K. Fish Management For For 1f Elect Director Abby F. Kohnstamm Management For For 1g Elect Director Charles K. Marquis Management For For 1h Elect Director Peter W. May Management For For 1i Elect Director William A. Shutzer Management For For 1j Elect Director Robert S. Singer Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNITED PARCEL SERVICE, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:UPS Security ID:911312106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Abney Management For For 1b Elect Director Rodney C. Adkins Management For For 1c Elect Director Michael J. Burns Management For For 1d Elect Director D. Scott Davis Management For For 1e Elect Director William R. Johnson Management For For 1f Elect Director Candace Kendle Management For For 1g Elect Director Ann M. Livermore Management For For 1h Elect Director Rudy H.P. Markham Management For For 1i Elect Director Clark T. Randt, Jr. Management For For 1j Elect Director John T. Stankey Management For For 1k Elect Director Carol B. Tome Management For For 1l Elect Director Kevin M. Warsh Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 6 Adopt Anti Gross-up Policy Shareholder Against For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 27, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John V. Faraci Management For For 1b Elect Director Jean-Pierre Garnier Management For For 1c Elect Director Gregory J. Hayes Management For For 1d Elect Director Edward A. Kangas Management For For 1e Elect Director Ellen J. Kullman Management For For 1f Elect Director Marshall O. Larsen Management For For 1g Elect Director Harold McGraw, III Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director H. Patrick Swygert Management For For 1j Elect Director Andre Villeneuve Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For W.W. GRAINGER, INC. Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:GWW Security ID:384802104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Adkins Management For For 1.2 Elect Director Brian P. Anderson Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director William K. Hall Management For For 1.5 Elect Director Stuart L. Levenick Management For For 1.6 Elect Director Neil S. Novich Management For For 1.7 Elect Director Michael J. Roberts Management For For 1.8 Elect Director Gary L. Rogers Management For For 1.9 Elect Director James T. Ryan Management For For 1.10 Elect Director E. Scott Santi Management For For 1.11 Elect Director James D. Slavik Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For WAL-MART STORES, INC. Meeting Date:JUN 05, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:WMT Security ID:931142103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Aida M. Alvarez Management For For 1b Elect Director James I. Cash, Jr. Management For For 1c Elect Director Roger C. Corbett Management For For 1d Elect Director Pamela J. Craig Management For For 1e Elect Director Michael T. Duke Management For For 1f Elect Director Timothy P. Flynn Management For For 1g Elect Director Thomas W. Horton Management For For 1h Elect Director Marissa A. Mayer Management For For 1i Elect Director C. Douglas McMillon Management For For 1j Elect Director Gregory B. Penner Management For For 1k Elect Director Steven S. Reinemund Management For For 1l Elect Director Kevin Y. Systrom Management For For 1m Elect Director Jim C. Walton Management For For 1n Elect Director S. Robson Walton Management For For 1o Elect Director Linda S. Wolf Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Disclosure of Recoupment Activity from Senior Officers Shareholder Against For 6 Provide Proxy Access Right Shareholder Against Against 7 Adopt Quantitative GHG Goals for Maritime Shipping Shareholder Against Against 8 Report on Incentive Compensation Plans Shareholder Against Against 9 Require Independent Board Chairman Shareholder Against For WALGREEN CO. Meeting Date:DEC 29, 2014 Record Date:NOV 17, 2014 Meeting Type:SPECIAL Ticker:WAG Security ID:931422109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Issue Shares in Connection with Acquisition Management For For 3 Adjourn Meeting Management For For WALGREENS BOOTS ALLIANCE, INC. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:WBA Security ID:931427108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director Steven A. Davis Management For For 1d Elect Director William C. Foote Management For For 1e Elect Director Ginger L. Graham Management For For 1f Elect Director John A. Lederer Management For For 1g Elect Director Dominic P. Murphy Management For For 1h Elect Director Stefano Pessina Management For For 1i Elect Director Barry Rosenstein Management For For 1j Elect Director Leonard D. Schaeffer Management For For 1k Elect Director Nancy M. Schlichting Management For For 1l Elect Director James A. Skinner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Stock Retention Shareholder Against Against 5 Pro-rata Vesting of Equity Awards Shareholder Against For 6 Adopt Proxy Access Right Shareholder Against For 7 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against WEST PHARMACEUTICAL SERVICES, INC. Meeting Date:MAY 05, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:WST Security ID:955306105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Buthman Management For For 1.2 Elect Director William F. Feehery Management For For 1.3 Elect Director Thomas W. Hofmann Management For For 1.4 Elect Director Paula A. Johnson Management For For 1.5 Elect Director Myla P. Lai-Goldman Management For For 1.6 Elect Director Douglas A. Michels Management For For 1.7 Elect Director Donald E. Morel, Jr. Management For For 1.8 Elect Director John H. Weiland Management For For 1.9 Elect Director Anthony Welters Management For For 1.10 Elect Director Patrick J. Zenner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For YUM! BRANDS, INC. Meeting Date:MAY 01, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:YUM Security ID:988498101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Michael J. Cavanagh Management For For 1.1b Elect Director Greg Creed Management For For 1.1c Elect Director David W. Dorman Management For For 1.1d Elect Director Massimo Ferragamo Management For For 1.1e Elect Director Mirian M. Graddick-Weir Management For For 1.1f Elect Director Jonathan S. Linen Management For For 1.1g Elect Director Thomas C. Nelson Management For For 1.1h Elect Director David C. Novak Management For For 1.1i Elect Director Thomas M. Ryan Management For For 1.1j Elect Director Elane B. Stock Management For For 1.1k Elect Director Jing-Shyh S. Su Management For For 1.1l Elect Director Robert D. Walter Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Managed Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
